DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 12 April 2022, the claim objections and the 112(b) rejections are withdrawn by amendment, claim 21 is new with sufficient support from the originally filed application, and claims 1-8, 10-12, and 15-21 remain pending in the application.
The 102 and 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-8, 10, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2013/0004832 A1). Hereinafter referred to as Kim.
Regarding claim 1, Kim discloses a top cover component of a secondary battery (the assembly of “rechargeable battery” [0038] shown in Fig. 3), comprising:
a top cover plate (30 Fig. 3, “cap plate” [0038]) comprising an electrode lead-out hole (H1 Fig. 3, “terminal hole” [0047]);
a terminal plate (412 Fig. 3, “plate terminal” [0048]);
a lower insulating member (81 Fig. 3, “inner insulator” [0050]) comprising a first insulating portion and a second insulating portion connected to each other (inner insulator 81 is separated into two parts as indicated in copy of Fig. 2 with annotations below), wherein the first insulating portion is located below the top cover plate (refer to annotated Fig. 2 below), and the second insulating portion extends upward from the first insulating portion (refer to annotated Fig. 2 below) and is at least partially located in the electrode lead-out hole (the portion of inner insulator 81 that is the top part of 81 and is overlapped by the ‘second sealing portion’ of gasket 51 is located in the opening formed through the cap plate as it has an interior circumference that is sufficient to house gasket 51), wherein the lower insulating member is configured to realize electrical insulation between the top cover plate and a connecting plate (“inner insulators 81 and 82, may support respective negative and positive lead tabs 43 and 44 and respective rivet terminals 411 and 421 … in an insulated manner. … inner insulators 81 and 82 may be between the cap plate 30 and each respective negative and positive lead tabs 43 and 44” [0050] where the horizontal portion of lead tab 43 functions as a connecting plate for the lead tab) and electrical insulation between the top cover plate and an electrode component of the secondary battery (“electrode assembly 10” [0047] which the “terminals 41 and 42 may be connected through respective lead tabs, i.e., negative and positive lead tabs 43 and 44” [0047]), and the connecting plate is configured to electrically connect a tab of the electrode component (43 Fig. 2, “lead tab” [0047]) with the terminal plate (“terminal 41 may be connected to … the negative lead tab 43 having conductivity” [0047]); and
a sealing member (51 Fig. 3, “Gasket” [0051]) comprising a first sealing portion and a second sealing portion connected to each other (Gasket 51 is separated into two parts as indicated in copy of Fig. 2 with annotations below), wherein the first sealing portion is located on an upper surface of the top cover plate (refer to annotated Fig. 2 below), the second sealing portion extends downward from the first sealing portion (refer to annotated Fig. 2 below) and is at least partially located in the electrode lead-out hole (the portion of the second sealing portion of gasket 51 that is closest to the axial center of terminal 411 is located in the terminal hole H1 in annotation of Fig. 2 below), and the second sealing portion and the second insulating portion are at least partially staggered to each other in the radial direction of the electrode lead-out hole  and are at least partially overlapped in the height direction (annotation of Fig. 2 shows that the second insulating portion and the second sealing portion are aligned in the vertical direction and immediately adjacent from one another in the radial direction, forming a staggered arrangement).

    PNG
    media_image1.png
    462
    745
    media_image1.png
    Greyscale

Regarding claim 2, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein at least a part of the second sealing portion is located between the second insulating portion and an inner wall of the electrode lead-out hole (refer to annotation of Fig. 2 above).
Regarding claim 3, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein the second insulating portion comprises a covering portion (the vertical surface of ‘second insulating portion’ in annotated Fig. 2 above that is immediately on the outer ends of the gasket 51), a surface of the covering portion close to the second sealing portion is substantially parallel to a surface of the second sealing portion close to the second insulating portion (the surface of gasket 51 that is immediately adjacent to the vertical surface of the second insulating portion of inner insulator 81 cited prior extends in a parallel manner with respect to the vertical surface in reference to Fig. 2), and the surface of the covering portion close to the second sealing portion covers at least a part of the surface of the second sealing portion close to the second insulating portion (the vertical surface of the second insulating portion of inner insulator 81 covers the vertical surface of gasket 51 immediately adjacent to inner insulator 81 in reference to Fig. 2).
Regarding claim 4, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein a top end of the second insulating portion (the rectangular shaped top portion of ‘second insulating portion’ shown in Fig. 2 above) is higher than a part of an upper surface of the top cover plate in contact with the first sealing portion; or the top end of the second insulating portion is flush with or lower than the part of the upper surface of the top cover plate in contact with the first sealing portion (annotated Fig. 2 above where the top rectangular portion is at least flush with the surface of cap plate 30 that is in contact with the lowermost portion of the ‘first sealing portion’).
Regarding claim 5, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein the terminal plate is located above the first sealing portion and covers the electrode lead-out hole (Fig. 2 shows that plate terminal 412 covers the entire gasket 51 and the terminal hole H1).
Regarding claim 6, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein a lower portion of the second sealing portion is in sealing fit with the lower insulating member such that the second sealing portion and the lower insulating member are in contact and form a seal therebetween (“gaskets 51 and 52 may be provided between external circumferences of the rivet terminals 411 and 421 and the interior circumferences of the terminal holes Hl and H2, respectively, for sealing between the rivet terminals 411 and 421 and the terminal holes Hl and H2” [0051] where Fig. 2 indicates that terminal hole H1 extends to a vertical upper surface of the second insulating portion of inner insulator 81, and gasket 51 fills H1 entirely to provide a seal).
Regarding claim 7, Kim discloses all of the limitations for the top cover component as set forth in claim 6 above, and wherein the lower portion of the second sealing portion is in interference fit with the lower insulating member ([0050] where inner insulator 81 provides “support [to] respective negative and positive lead tabs 43 and 44 and respective rivet terminals 411 and 421” where an inspection of Fig. 2 indicates that the force applied by gasket 81 would be toward the axial center of terminal 411, combined with [0051] “gaskets 51 and 52 may be provided between external circumferences of the rivet terminals 411 and 421 and the interior circumferences of the terminal holes Hl and H2, respectively, for sealing between the rivet terminals 411 and 421 and the terminal holes Hl and H2” where gasket 51 applies a force radially outward from the axial center of terminal 411 in order to provide a complete seal).
Regarding claim 8, Kim discloses all of the limitations for the top cover component as set forth in claim 6 above, and wherein the lower insulating member further comprises a sealing fit portion (indicated in annotated copy of Fig. 2 above); the sealing fit portion protrudes from at least one of an upper surface of the first insulating portion or an upper surface of the second insulating portion (annotated copy of Fig. 2 above where the indicated sealing fit portion protrudes from an upper surface of the second insulating portion of inner insulator 81), or depresses downward from at least one of the upper surface of the first insulating portion or the upper surface of the second insulating portion; and the lower portion of the second sealing portion is in sealing fit with the sealing fit portion (“gaskets 51 and 52 may be provided between external circumferences of the rivet terminals 411 and 421 and the interior circumferences of the terminal holes Hl and H2, respectively, for sealing between the rivet terminals 411 and 421 and the terminal holes Hl and H2” [0051] where Fig. 2 below indicates that terminal hole H1 extends to horizontal upper surface of the ‘sealing fit portion’ of ‘second insulating portion’).
Regarding claim 10, Kim discloses all of the limitations for the top cover component as set forth in claim 8 above, and wherein the sealing fit portion comprises a boss protruding from at least one of the upper surface of the first insulating portion or the upper surface of the second insulating portion (the protruding portion of the inner insulator 81 in the first insulating portion contained in the sealing fit portion labelled in annotated copy of Fig. 2 above), and the longitudinal cross section of the boss is triangular, fan-shaped, trapezoidal or rectangular (annotated copy of Fig. 2 above shows that the longitudinal cross-section of the boss is rectangular).
Regarding claim 15, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein the lower insulating member further comprises a supporting portion supporting the first insulating portion (refer to copy of annotated Fig. 2 above), the supporting portion is disposed on a lower surface of the first insulating portion (as indicated in copy of annotated Fig. 2 above) and protrudes downward from the lower surface of the first insulating portion (the labelled supporting portion protrudes from the lower surface of the boss or protruding portion on the upper surface of the first insulating portion in the sealing fit portion); or, the supporting portion is disposed on an upper surface of a tab connecting portion of the connecting plate of the secondary battery (copy of annotated Fig. 2 above indicates that the supporting portion extends over the portion of the connecting plate that connects with the lead tab 43 that extends vertically in the secondary battery) and extends upward from the upper surface of the tab connecting portion (as indicated in copy of annotated Fig. 2 above).
Regarding claim 16, Kim discloses all of the limitations for the top cover component as set forth in claim 15 above, and wherein the height of the supporting portion is less than or equal to the distance between the lower surface of the first insulating portion and the upper surface of the tab connecting portion (copy of annotated Fig. 2 above indicates that the height of the supporting portion is equal to the distance between the lower surface of the protruding boss and the upper surface of the connecting plate).
Regarding claim 17, Kim discloses all of the limitations for the top cover component as set forth in claim 15 above, and wherein at least a part of the supporting portion is overlapped with the second sealing portion along the radial direction of the electrode lead-out hole (as sectioned out in copy of annotated Fig. 2 where a top portion of the first insulating portion covers the radially outer sides of gasket 51).
Regarding claim 18, Kim discloses a secondary battery (Fig. 1, “rechargeable battery” [0038]), comprising the top cover component according to claim 1 (as set forth above).
Regarding claim 19, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein there is an interval between a top end of the second insulating portion and a lower surface of the terminal plate (copy of annotated Fig. 2 above where the topmost surface of ‘second insulating portion’ is distanced away from the lower surface of plate terminal 412).
Regarding claim 20, Kim discloses all of the limitations for the top cover component as set forth in claim 1 above, and wherein in an axial direction of the electrode lead-out hole, at least part of the sealing member is located between the terminal plate and the top cover plate (copy of annotated Fig. 2 above where the top portion of the ‘first sealing portion’ that is above the cap plate 30 extends upward toward the lower surface of the plate terminal 412).
Regarding claim 21, Kim discloses all the limitations for the top cover component as set forth in claim 1 above, and wherein the terminal connecting portion stretches into the electrode lead-out hole (Fig. 2 where 43 extends upward the secondary battery and then horizontally under the terminal hole formed in the cap plate 30) and is electrically connected with the terminal plate (“lead tabs 43 and 44 caulk lower ends of the rivet terminals 411 and 421 by being fit to the lower ends of the rivet terminals 411 and 421, such that they can be electrically and mechanically connected to the negative and positive terminals 41 and 42” [0049] and “electrode terminals 41 and 42 [are] provided in the cap plate 30” [0039]).


Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0004832 A1) as applied to claim 8 above, and further in view of Kim et al (US 2012/0064394 A1). Hereinafter referred to as Kim ‘394.
Regarding claim 11, Kim discloses all of the limitations for the top cover component as set forth in claim 8 above, but does not disclose wherein a surface of the sealing fit portion in contact with the second sealing portion inclines along a direction from bottom to top toward a direction close to a central axis of the electrode lead-out hole.
However, Kim ‘394 discloses a top cover component of a secondary battery (“cap assembly 20” [0038], Fig. 4) comprising a top cover plate (“cap plate 30” [0038], 30 Figs. 4 and 5) comprising a lower insulating member (“lower insulating member” [0043], 60 Fig. 4, 160 Fig. 5) and a sealing member (“lower gasket” [0040], 50 Fig. 4, 150 Fig. 5) wherein the lower insulating member comprises a first insulating portion (copy of Fig. 5 with annotations below), a second insulating portion (copy of annotated Fig. 5 below), and a sealing fit portion (the boundary between formed by the sides of the lower insulating member 160 and lower gasket 150 that are in direct contact with each other); and wherein the sealing member comprises a first sealing portion and a second sealing portion (as sectioned off in copy of annotated Fig. 5 below).

    PNG
    media_image2.png
    805
    1033
    media_image2.png
    Greyscale

Kim ‘394 teaches wherein a surface of the sealing fit portion in contact with the second sealing portion inclines along a direction from bottom to top toward a direction close to a central axis of the electrode lead-out hole ([0062], and Fig. 5 indicates this incline formed between the lower insulating member 160 and the second sealing portion of lower gasket 150), and that this incline increases the length of a path for an electrolyte solution and increases a combining force between the lower insulating member and the sealing member ([0075]) that at least minimizes a leaking of the electrolyte solution between the top cover plate and the terminal plate ([0076]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the sealing fit portion in contact with the second sealing portion of Kim in view of Kim ‘394 such that it inclines along a direction from bottom to top toward a direction close to the central axis of the electrode lead-out hole in order to achieve an increased combining force between the lower insulating member and the sealing member while increasing the travel path for an electrolyte solution of the secondary battery that minimizes a leaking of the electrolyte solution between the top cover plate and the terminal plate.
Regarding claim 12, modified Kim discloses all of the limitations for the top cover component as set forth in claim 11 above, and wherein an included angle between the surface of the sealing fit portion is in a range of 10-85º (“the second inclined side 161 that forms an acute angle with reference to the cap plate 30” [0061]).

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Kim does not disclose the limitation of claim 1 of “a lower insulating member comprising a first insulating portion and a second insulting portion, wherein the first insulating member is located below the top cover plate, and the second insulating portion extends upward from the first insulating portion and is at least partially located in the electrode lead-out hole” because the inner insulator 81 of Kim includes only a first insulating portion and not a second insulating portion that extends upward from the first insulating portion and that is at least partially located in the terminal hole H1.
However, Kim discloses in [0051] that terminal hole H1 has an interior circumference that encloses a terminal 41 or 42 and a gasket 51 or 52. It is clear from the annotated copy of Fig. 2 that at least part of inner insulator 81 is overlapped or covered by gasket 51, which is in terminal hole H1. So therefore, inner insulator 81 is at least partially located in the terminal hole H1 and a person of ordinary skill in the art can interpret different parts of inner insulator 81 such that it fulfills a second insulating portion of the lower insulating member to be located in the terminal hole, as cited in the Office Action.

Applicant appears to argue that Kim does not disclose “a sealing member comprising a first sealing portion and a second sealing portion connected to each other, wherein the first sealing portion is located on an upper surface of the top cover plate, the second sealing portion extends downward from the first sealing portion and is at least partially located in the electrode lead-out hole, and the second sealing portion and the second insulating portion are at least partially staggered to each other in the radial direction of the electrode lead-out hole and are at least partially overlapped in the height direction” because gasket 51 of Kim includes only a second sealing portion in the terminal hole H1 and not a first sealing portion that is located on an upper surface of the top plate 30, connected to the second sealing portion.
However, Kim is interpreted in a way such that gasket 51 is interpreted as two different portions such that a first sealing portion extends from and is connected to the second sealing portion that is at least partially located in the terminal hole.

Applicant appears to argue that “a lower insulating member comprising a first insulating portion and a second insulting portion, wherein the first insulating member is located below the top cover plate, and the second insulating portion extends upward from the first insulating portion and is at least partially located in the electrode lead-out hole” because the lower insulating member 60 (160) includes only a first insulating part and not a second insulating part extending upward from the first insulating portion and at least partially located in the terminal hole 33.
However, Kim ‘394 is interpreted in a way such that insulating member 60 (160) is interpreted as two different portions such that a second insulating portion extends upward from the first insulating portion. Additionally, Kim ‘394 is brought in for the 103 rejection to teach the limitation of claim 11 of “wherein a surface of the sealing fit portion in contact with the second sealing portion inclines along a direction from bottom to top toward a direction close to a central axis of the electrode lead-out hole” and to provide a motivation for a person of ordinary skill in the art to modify the sealing fit portion of Kim such that it includes along a direction along the electrode lead-out hole, and the primary reference of Kim discloses the feature “a lower insulating member comprising a first insulating portion and a second insulting portion …”.

Applicant appears to argue that Kim ‘394 does not disclose “a sealing member comprising a first sealing portion and a second sealing portion connected to each other, wherein the first sealing portion is located on an upper surface of the top cover plate, the second sealing portion extends downward from the first sealing portion and is at least partially located in the electrode lead-out hole, and the second sealing portion and the second insulating portion are at least partially staggered to each other in the radial direction of the electrode lead-out hole and are at least partially overlapped in the height direction” because lower gasket 50 (150) includes only a second sealing portion in the terminal hole 33 and not a first sealing portion that is located on an upper surface of the top plate 30 and above the second sealing portion.
However, Kim ‘394 is interpreted in a way such that lower gasket 50 (150) is interpreted as two different portions such that a first sealing portion extends from and is connected to the second sealing portion that is at least partially located in the terminal hole, as annotated in Fig. 5 above of this Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571) 272-0610. The examiner can normally be reached M, Th, and F generally between 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721